DETAILED ACTION

Interview
1.	Interview was held on November 1, 2022, and November 18, 2022, and Applicant indicated that the Office Action issued on October 12, 2022 was examination of claims 1-20, not 21-40 presented in the preliminary amendment.  Examiner agreed to issue a correcting Office Action.  

Preliminary Amendment
2.	Receipt is acknowledged of the preliminary amendment filed on October 11, 2022.  Currently claims 21-40 remain in the examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,176,343 B2 to Roux et al. (cited in the previous Office Action, hereinafter “343 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following claims comparison would show.  


Instant Application 

343 patent 
Claim 21
A system comprising:
a test data analyzer, executed by at least one hardware processor, to obtain data based on operation of a device, and generate, based on an analysis of the data, a report that includes the data;
a quick response (QR) code generator, executed by the at least one hardware processor, to compress the report that includes the data to generate a compressed report, and generate, based on an analysis of the compressed report, 
a QR code that includes the compressed report, and
a display generator, executed by the at least one hardware processor, to generate a display of the OR code that includes the compressed report.

Claim 1
A system comprising:

a test data analyzer, executed by at least one hardware processor, to obtain test data based on operation of a test device to measure a parameter associated with an optical fiber, and generate, based on an analysis of the test data, a report that includes the test data; 

a quick response (QR) code generator, executed by the at least one hardware processor, to compress the report that includes the test data to generate a compressed report, and generate, based on an analysis of the compressed report, 

a QR code that includes the compressed report; and

a display generator, executed by the at least one hardware processor, to generate a display of the QR code that includes the compressed report.

Claim 22
The system according to claim 21, wherein the data is transmitted to a receiving device based on a scan of the OR code by the receiving device. 

Claim 2
The system according to claim 1, wherein the test data is transmitted to a receiving device based on a scan of the QR code by the receiving device.
Claim 23
The system according to claim 21, wherein the device is a power meter to measure a parameter associated with an optical fiber.

Claim 3
The system according to claim 1, wherein the test device is a power meter to measure the parameter associated with the optical fiber.
Claim 24
The system according to claim 21, wherein the device is an optical time domain reflectometer (OTDR) to 
measure a parameter associated with an optical fiber.

Claim 4
The system according to claim 1, wherein the test device is an optical time domain reflectometer (OTDR) to 

measure the parameter associated with the optical fiber.
Claim 25
The system according to claim 21, wherein the report includes a JavaScript Object Notation (JSON) report.

Claim 5
The system according to claim 1, wherein the report includes a JavaScript Object Notation (JSON) report.
Claim 26
The system according to claim 21, wherein the QR code generator is executed by the at least one hardware processor to compress the report that includes the data to generate the compressed report by: 
formatting the report in a specified format for inclusion in the QR code.

Claim 6
The system according to claim 1, wherein the QR code generator is executed by the at least one hardware processor to compress the report that includes the test data to generate the compressed report by: 

formatting the report in a specified format for inclusion in the QR code.
Claim 27
The system according to claim 26, wherein the QR code generator is executed by the at least one hardware processor to format the report in the specified format for inclusion in the QR code by: 
compressing the report from a specified number of bytes to a reduced number of bytes to generate the compressed report; 
converting the compressed report to a specified base format to generate a converted report; and 
generating the QR code based on the converted report.

Claim 7
The system according to claim 6, wherein the QR code generator is executed by the at least one hardware processor to format the report in the specified format for inclusion in the QR code by: 

compressing the report from a specified number of bytes to a reduced number of bytes to generate the compressed report; 

converting the compressed report to a specified base format to generate a converted report; and 

generating the QR code based on the converted report.

Claim 28
The system according to claim 21, wherein the QR code generator is executed by the at least one hardware processor to generate, based on the analysis of the compressed report, the OR code that includes the compressed report by: 

encrypting the data in the compressed report: and 

generating, based on the analysis of the compressed report that includes the encrypted data, the QR code that includes the compressed report. 
Claim 8
The system according to claim 1, wherein the QR code generator is executed by the at least one hardware processor to generate, based on the analysis of the compressed report, the QR code that includes the compressed report by: 

encrypting the test data in the compressed report; and 

generating, based on the analysis of the compressed report that includes the encrypted test data, the QR code that includes the compressed report.

Claim 29
A system comprising: a quick response (QR) code reader, executed by at least one hardware processor, to read, from a device, a QR code displayed on a display of the device; and a test data extractor, executed by the at least one hardware processor, to extract, from the OR code, data obtained by the device.
Claim 9
A system comprising: a quick response (QR) code reader, executed by at least one hardware processor, to read, from a test device, a QR code displayed on a display of the test device; and a test data extractor, executed by the at least one hardware processor, to extract, from the QR code, test data obtained by the test device for measurement of a parameter associated with an optical fiber.

Claim 30
The system according to claim 29, wherein the data extractor is executed by the at least one hardware processor to extract, from the QR code, the data obtained by the device for measurement of a parameter associated with an optical fiber by:
decompressing the data included in the QR code to generate a decompressed report that includes the data.

Claim 10
The system according to claim 9, wherein the test data extractor is executed by, the at least one hardware processor to extract, from the QR code, the test data obtained by the test device for measurement of the parameter associated with the optical fiber by:

decompressing the test data included in the QR code to generate a decompressed report that includes the test data.
Claim 31
The system according to claim 30, wherein the data extractor is executed by the at least one hardware processor to extract, from the QR code, the data obtained by the device for measurement of a parameter associated with an optical fiber by:
decrypting the decompressed report that includes encrypted data to extract the data included in the OR code.


 The system according to claim 10, wherein the test data extractor is executed by the at least one hardware processor to extract, from the QR code, the test data obtained by the test device for measurement of the parameter associated with the optical fiber by: 

decrypting the decompressed report that includes encrypted test data to extract the test data included in the QR code.
Claim 32
A method comprising:
obtaining, by at least one hardware processor, data based on operation of a device;
generating, by the at least one hardware processor, based on an analysis of the data, a report that includes the data;
generating, by the at least one hardware processor, based on an analysis of the report, a quick response (QR) code that includes the report; and
generating, by the at least one hardware processor, a display of the OR code that includes the report.

Claim 12
A method comprising: 

obtaining, by at least one hardware processor, test data based on operation of a test device to measure a parameter associated with an optical fiber; 

generating, by the at least one hardware processor, based on an analysis of the test data, a report that includes the test data; 

generating, by the at least one hardware processor, based on an analysis of the report, a quick response (QR) code that includes the report; and 

generating, by the at least one hardware processor, a display of the QR code that includes the report.
Claim 33
The method according to claim 32, further comprising: compressing, by the at least one hardware processor, the report that includes the data to generate a compressed report.

Claim 13
 The method according to claim 12, further comprising: compressing, by the at least one hardware processor, the report that includes the test data to generate a compressed report.
Claim 34
The method according to claim 32, wherein the data is transmitted to a receiving device based on a scan of the OR code by the receiving device.

Claim 14
The method according to claim 12, wherein the test data is transmitted to a receiving device based on a scan of the QR code by the receiving device.
Claim 35
The method according to claim 32, wherein the device is a power meter to measure a parameter associated with an optical fiber.

Claim 15
The method according to claim 12, wherein the test device is a power meter to measure the parameter associated with the optical fiber.
Claim 36
The method according to claim 32, wherein the device is an optical time domain reflectometer (OTDR) to measure a parameter associated with an optical fiber.

Claim 16
The method according to claim 12, wherein the test device is an optical time domain reflectometer (OTDR) to measure the parameter associated with the optical fiber.
Claim 37
The method according to claim 32, wherein the report includes a JavaScript Object Notation (ISON) report. 

Claim 17
The method according to claim 12, wherein the report includes a JavaScript Object Notation (JSON) report.
Claim 38
The method according to claim 33, wherein compressing, by the at least one hardware processor, the report that includes the data to generate the compressed report further comprises:
formatting, by the at least one hardware processor, the report in a specified format for inclusion in the OR code.

Claim 18
The method according to claim 13, wherein compressing, by the at least one hardware processor, the report that includes the test data to generate the compressed report further comprises:

formatting, by the at least one hardware processor, the report in a specified format for inclusion in the QR code.
Claim 39
The method according to claim 38, wherein formatting, by the at least one hardware processor, the report in the specified format for inclusion in the QR code further comprises:
compressing the report from a specified number of bytes to a reduced number of bytes to generate a compressed report;
converting the compressed report to a specified base format to generate a converted report; and
generating the QR code based on the converted report.

Claim 19
The method according to claim 18, wherein formatting, by the at least one hardware processor, the report in the specified format for inclusion in the OR code further comprises: 

compressing the report from a specified number of bytes to a reduced number of bytes to generate a compressed report; 

converting the compressed report to a specified base format to generate a converted report; and 

generating the QR code based on the converted report.
Claim 40
The method according to claim 32, wherein generating, by the at least one hardware processor, based on the analysis of the report, the QR code that includes the report further comprises: 
encrypting, by the at least one hardware processor, the data in the report; and
generating, by the at least one hardware processor, based on the analysis of the report that includes the encrypted data, the QR code that includes the report.

Claim 20
The method according to claim 12, wherein generating, by the at least one hardware processor, based on the analysis of the report, the QR code that includes the report further comprises: 

encrypting, by the at least one hardware processor, the test data in the report; and 

generating, by the at least one hardware processor, based on the analysis of the report that includes the encrypted test data, the QR code that includes the report.


	As the above claims comparison would show, some of the dependent claims are verbatim identical.  Some differences in independent claims exist, and the difference is with regard to the test data (see the underlined section in claim 1 comparison).  In 343 patent, the test data includes measured parameter associated with optical fiber.  In the instant application, this limitation is not recited.  Accordingly, the scope of the claims in the instant application is broader than the claims of 343 patent.  Although the scope of the claimed subject matter is slightly different, the claimed subject matters are the same.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
November 18, 2022